DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“a) intercepting a plurality of reflections of an electromagnetic (EM) radiation reflected from at least one cardiac tissue of a patient in a plurality of EM radiation sessions;  
b) computing a mechanical tracing indicative of at least one mechanical property of said at least one cardiac tissue according to said plurality of reflections;
receiving a cardioelectric tracing;
determining electromechanical by combining said mechanical tracing and said cardioelectric tracing. wherein said electromechanical property includes a number of contractions performed per cardiac cycle;
c) analyzing said electromechanical property to detect a presence or an absence of a physiological condition; 
and
outputting said analysis”

Claim 18,
“computing a mechanical tracing of at least one mechanical property of at least one cardiac tissue of a heart of a patient according to electromagnetic (EM) radiation reflected therefrom during a period;
receiving a cardioelectric tracing generated by measuring an electrical activity of said heart during said period;
combining said mechanical tracing and said cardioelectric tracing to determine an electromechanical property, wherein said electromechanical property includes a number of contractions performed per cardiac cycle;
automatically analyzing said electromechanical property to detect a presence or an absence of a physiological condition during said period; 
and
outputting said analysis”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793